 

Exhibit 10.6

 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is made as of
the 10th day of May, 2013 (the “Effective Date”), by and between TALISON ROW
ASSOCIATES, LP, a Delaware limited partnership (“Seller”) and TRADE STREET
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“Buyer”).

 

BACKGROUND

 

(1)          Seller and Buyer previously entered into a certain Purchase and
Sale Agreement dated April 8, 2013 (the “Original Agreement”), as amended by
that certain First Amendment thereto dated April 26, 2013 (the “First
Amendment”, and collectively with the Original Agreement, the “Agreement”),
pursuant to the terms of which Seller agreed to sell to Buyer and Buyer agreed
to purchase from Seller a tract of land containing approximately 10.3 acres
located in Parcel L, Daniel Island, City of Charleston, Berkeley County, South
Carolina and all improvements and other property situated thereon or relating
thereto, subject to the terms and provisions thereof (defined in the Agreement
as the “Property”). Unless otherwise defined herein, capitalized terms when used
in this Amendment shall have the meanings given such terms in the Agreement.

 

(2)          Buyer has requested Seller to extend the Inspection Period and
Seller has agreed subject to the terms and provisions of this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the sum of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and confessed, Seller and Buyer hereby amendment
the Agreement as follows:

 

1.          The Inspection Period is hereby extended until 5:00 p.m. Eastern
Time Zone (U.S.A.) on May 14, 2013.

 

2.          The Agreement, as amended by this Amendment, is hereby declared to
be in full force and effect and neither party to the Agreement, is in default of
any of its obligations thereunder.

 

END OF TEXT; SIGNATURE PAGE FOLLOWS

 

 

 

 

EXECUTED as of the date and year first above written.       SELLER:        
TALISON ROW ASSOCIATES, LP   a Delaware limited partnership       By: Talison
Row Development, LLC,     a Delaware limited liability company,     its general
partner         By: /s/ Darryl Dewberry     Name:   Darryl Dewberry     Title:  
Authorized Representative  

 

BUYER:   TRADE STREET OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By: Trade Street OP GP, LLC,     a Delaware limited liability company,     its
general partner         By: Trade Street Residential, Inc.,     a Maryland
corporation,     its sole member  

 

  By: /s/ Bert Lopez     Name:   Bert Lopez     Title:   COO/CFO  

  

 

 